Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWANCE
This allowance is in response to the Remarks submitted December 27, 2021.
The terminal disclaimer filed regarding US patent number 10,206,854 is acknowledged.

Allowable Claims
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s filed terminal disclaimer overcomes the previous double patenting rejections and as such, those previous double patenting objections are withdrawn. The closest prior art found is Eilertsen et al. (US 2014/0311624) and Ding (US 2010/0286606), neither of which disclose rotation of the housing about the needle assembly for engagement of the needle assembly as required by claims 1 and 11, including their dependents. Regarding Ding, a person of ordinary skill in the art would not be motivated to change the disclosed configuration of parts of the needle holder twisted in relation to each other such that the housing be twisted about the needle holder, as this would not help or benefit the working of the mechanism of release of the needle holder within Ding. Regarding Eilertsen, a person of ordinary skill in the art would not be motivated to modify the rotation of the housing in relation to the needle assembly such that the needle assembly is disengaged, as this would change the working action required between the housing and needle assembly in addition to the locking ring that allows for movement such that fluid communication is created between two containers. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781